UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayer’s ID (CNPJ): 04.032.433/0001-80 Company Registry (NIRE): 33300275410 Publicly Held Company Notice to the Market Rio de Janeiro, June 13, 2011 – Pursuant to CVM Official Letter CVM/SGE/001/03, of January 22, 2003, and to article 12, caput, of CVM instruction 358, of January 3, 2002, Contax Participações S.A. (“Company”) (BM&FBovespa: CTAX3 and CTAX4) hereby announces that it has received from CREDIT SUISSE HEDGING-GRIFFO ASSET MANAGEMENT S.A. and CREDIT SUISSE HEDGING-GRIFFO SERVIÇOS INTERNACIONAIS S.A. (jointly referred to as “CSHG”) a letter dated June 13, 2011 , stating that non-resident investors and investment funds managed by CSHG ("CSHG funds”) have achieved a relevant interest of 25.41% of the total preferred shares issued by Contax Participações S.A., equivalent to 9,391,300 shares of that type, with no change in the Company’s control or administrative structures. The letter also states that CSHG does not intend, with this acquisition, to change the Company’s control or administrative structures, and has not entered into any agreements or contracts regulating the exercise of the voting rights or the purchase and sale of securities issued by the Company. Sincerely, Marco Norci Schroeder Investor Relations Officer Contax Participações S.A. CREDIT SUISSE HEDGING-GRIFFO Av. Presidente Juscelino Kubitschek, 1830 - T.III 7º andar Tel: (11) 3704.8600 São Paulo - SP 04543-900 Fax:(11) 3704.8666 C.E.HG/CUST/BOV/099/11 São Paulo, June 13, 2011 To Comissão de Valores Mobiliários – CVM Rua Sete de Setembro, 111 – 33º andar Rio de Janeiro C/o: Corporate Relations Superintendence Mrs. Elizabeth Lopez Rios Machado W/c CONTAX PARTICIPAÇÕES S.A. C/o Mr. Marco Norci Schroeder Investor Relations Officer E-mail: ri@contax.com.br; vgrbento@contax.com.br Telephone: (55 21)3808.8806-Fax:(55 21)3131.0294 - Mr. Victor Re: Acquisition of Preferred Shares of CONTAX Participações S.A. Dear Sirs, CREDIT SUISSE HEDGING-GRIFFO ASSET MANAGEMENT S.A., inscribed in the roll of corporate taxpayers (CNPJ/MF) under number 68.328.632/0001-12 and CREDIT SUISSE HEDGING-GRIFFO SERVIÇOS INTERNACIONAIS S.A., inscribed in the roll of corporate taxpayers (CNPJ/MF) under number 06.073.922/0001-05 (jointly referred to as "CSHG"), hereby ANNOUNCE to the market in general that non-resident investors and investment funds managed by CSHG (“CSHG funds”) have achieved the relevant interest of 25.41% of the total preferred shares issued by Contax Participações S.A., equivalent to 9,319,300 shares of that type. It should be pointed out that CSHG does not intend, with this acquisition, to change the Company’s control or administrative structures, and has not entered into any agreements or contracts regulating the exercise of the voting rights or the purchase and sale of securities issued by the Company. Sincerely, CREDIT SUISSE HEDGING-GRIFFO ASSET MANAGEMENT S.A. CREDIT SUISSE HEDGING-GRIFFO SERVIÇOS INTERNACIONAIS S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 14, 2011 CONTAX PARTICIPAÇÕES S.A. By: /
